DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to applicant’s Preliminary Amendment filed on 04/17/2019. Claims 1, 3 and 5 have been amended. Currently, claims 1-5 are pending. 

Information Disclosure Statement
	The information disclosure statement submitted on 05/06/2019 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
	Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Consider claim 1, the best arts found during the examination process, Yamaguchi (U.S. Patent 6,336,033 B1 or WO 98/56058), Mims (U.S. Patent 4,338,605) and Fukagawa (U.S. Patent 6,188,913 B1), disclose a wireless device comprising: a plurality of antenna units each including a plurality of antenna elements, a partial synthesizer that outputs a second output signal by combining first output signals of the antenna elements (Yamaguchi and Mims), a partial power detection unit (Yamaguchi), a position determination unit based on measured signal strengths (Fukagawa), a summing synthesizer that outputs a third output signal by combining the second outputs signals from the partial power detection unit, and that the phase control unit controls the phase of the antenna elements in such a way that the main lobe being a beam having maximum signal strength of the third output signal (outputs of summing synthesizer) is directed to the position of the communication device located by the position determination unit.
Therefore, claims 1-3 are allowed.
Consider claims 4-5, each contains similar allowable subject matters as indicated above; therefore, claims 4-5 are allowed for the same reason.


Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/
Primary Examiner, Art Unit 2645